Citation Nr: 1133220	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board by videoconference from the RO in March 2009.  A transcript of the hearing is associated with the claims file. 

In October 2009, the Board remanded the claims for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. § 20.707 (2010). 
 
In correspondence in July 2011, the Board offered the Veteran the opportunity to testify at another hearing.  38 C.F.R. § 20.717 (2010).  The same month the Veteran requested a new hearing before the Board sitting at the Regional Office.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board sitting at the RO at the next appropriate opportunity.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010). 



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 



